Citation Nr: 1711684	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected bilateral hearing loss. 

2. Entitlement to service connection for a liver disability.

3.  Entitlement to an increased initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, with service in Vietnam.

This matter is before the Board of Veteran's Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2017 rating decision, the RO granted an increased rating for service-connected posttraumatic stress disorder (PTSD). See February 2017 rating decision.  A 50 percent evaluation was granted from June 8, 2010 and a 70 percent evaluation was granted from January 23, 2016 forward.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2017 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an increased evaluation for bilateral hearing loss.

2. In February 2017 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for service connection for a liver disability.

3.  In February 2017 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he was satisfied with the assigned ratings and effective dates for PTSD and wished to withdraw his appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of increased evaluation for service-connected bilateral hearing loss.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of service connection for a liver disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of an increased initial rating for PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In February 2017 correspondence the Veteran and his representative stated that he wished to withdraw two of the pending appeals before the Board, specifically the claims of an increased rating for bilateral hearing loss and PTSD and service connection for a liver disability. See February 2017 Correspondence. These statements express clear intent to withdraw the Veteran's increased ratings and service connection claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b) (2016).


ORDER

The appeal for entitlement to an increased rating for service-connected bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for a liver disability is dismissed.

The appeal for entitlement to an increased initial rating for service-connected PTSD is dismissed. 


REMAND

The Veteran contends he is entitled to service connection for Parkinson's disease. The Board notes on his VA Form 9 dated October 2015; the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ). The Veteran has not yet been provided a video conference hearing. As such, a remand is required for the Veteran to be provided a video conference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, at the earliest available opportunity. The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with the established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


